Citation Nr: 1109844	
Decision Date: 03/11/11    Archive Date: 03/24/11

DOCKET NO.  06-20 584	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
New Orleans, Louisiana


THE ISSUES

1.  Entitlement to an initial compensable rating for the residuals of a fractured right little finger.

2.  Entitlement to an initial compensable rating for genital warts.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Harold A. Beach



INTRODUCTION

The Veteran served on active duty from September 1963 to September 1967.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in New Orleans, Louisiana.

This case was previously before the Board of Veterans' Appeals (Board) in October 2009, at which time, it was remanded for further development.  Specifically, the Board instructed the RO to obtain outstanding VA medical records, provide the Veteran with examinations for his disabilities, and to readjudiate the claims.  Subsequently, additional VA medical records were associated with the claims folder, the Veteran was provided VA examinations in January and April 2010, and his claims were readjudicated in a December 2010 supplemental statement of the case.  Thus, there is compliance with the Board's remand instructions.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) (noting that where the remand orders of the Board are not complied with, the Board errs as a matter of law when it fails to ensure compliance).  The case has been returned to the Board for further appellate action.

During the course of the appeal, the Veteran claimed that his genital warts rendered him, effectively, impotent.  The RO interpreted that report as a claim of entitlement to special monthly compensation due to the loss of use of a creative organ.  By a rating action in March 2007, the RO denied that claim.  The Veteran was notified of that decision, as well as his appellate rights; however, a notice of disagreement was not received with which to initiate an appeal.  Therefore, that decision became final under the law and regulations then in effect.  38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. § 20.1103 (2010).  Accordingly, the Board has no jurisdiction over that question, and it will not be considered below.  38 U.S.C.A. § 7104(a) (West 2002); 38 C.F.R. § 20.101 (2010).  



FINDINGS OF FACT

1.  Since service connection became effective February 24, 2006, the Veteran's residuals of a fractured right little finger have consisted, primarily, of arthritis, complaints of pain, complaints of difficulty gripping, and a mild rotation deformity of the right little finger.  

2.  Since service connection became effective October 9, 2003, the Veteran's genital warts have been manifested, primarily, by papules on the head of his penis which resolved with treatment and without residual scars.  


CONCLUSIONS OF LAW

1.  The criteria for an initial compensable rating for the residuals of a fractured right little finger have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A (West 2002  & Supp. 2010); 38 C.F.R. §§ 3.159, 4.1, 4.7, 4.10, 4.40, 4.45, 4.71a, Diagnostic Code 5230 (2010).

2.  The criteria for an initial compensable rating for genital warts have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.159, 4.1, 4.7, 4.20, 4.71a, Diagnostic Code 7522-7820 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's Duty to Notify and Assist

In correspondence dated in December 2003 and September 2006, the RO satisfied its duty to notify the Veteran under 38 U.S.C.A. § 5103(a) (West 2002) and 38 C.F.R. § 3.159(b) (2010).  Specifically, the RO notified the Veteran of: information and evidence necessary to substantiate the claims; information and evidence that VA would seek to provide; and information and evidence that the Veteran was expected to provide.  The September 2006 letter notified the Veteran of the process by which disability ratings and effective dates are established.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  In any case, in light of the Board's denial of the Veteran's claim, no effective date will be assigned, so there can be no possibility of any prejudice to the Veteran under the holding in Dingess v. Nicholson, 19 Vet. App. 473 (2006).  

Since these claims are the appeals of initial ratings, fully satisfactory notice was delivered after they were adjudicated.   However, the RO subsequently readjudicated the claims based on all the evidence in a December 2010 supplemental statement of the case.  The Veteran was able to participate effectively in the processing of his claims.  There is no indication in the record or reason to believe that the ultimate decision of the originating agency on the merits of the claims would have been different had complete VCAA notice been provided at an earlier time.

VA has done everything reasonably possible to assist the Veteran with respect to his claim for benefits in accordance with 38 U.S.C.A. § 5103A (West 2002) and 38 C.F.R. § 3.159(c) (2010).  Service treatment records have been associated with the claims file.  All identified and available treatment records have been secured.  As the Board will discuss in detail in its analysis below, the Veteran was provided with VA examinations throughout the appeal period.  The reports of these examinations reflect that the examiners reviewed the Veteran's past medical history, recorded his current complaints, conducted appropriate evaluations of the Veteran, and rendered appropriate diagnoses and opinions consistent with the remainder of the evidence of record.  The Board, therefore, concludes that these examination reports are adequate for purposes of rendering a decision in the instant appeal.  See 38 CF.R. § 4.2 (2010); see also Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Veteran and his representative have not contended otherwise.

The Board additionally observes that all appropriate due process concerns have been satisfied.  See 38 C.F.R. § 3.103 (2010).  The Veteran has been accorded the opportunity to present evidence and argument in support of his claims.  Finally, VA offered the Veteran an opportunity to present additional evidence and argument at a hearing on appeal.  However, to date, he has declined to accept that offer.  

In sum, the Veteran has been afforded a meaningful opportunity to participate in the development of his appeal.  He has not identified any outstanding evidence which could support either claim; and there is no evidence of any VA error in notifying or assisting the Veteran that could result in prejudice to him or that could otherwise affect the essential fairness of the adjudication.  Accordingly, the Board will proceed to the merits of the appeal.

The Factual Background

During his December 2003 VA examination, it was noted that approximately 5 years earlier, he had experienced a recurrence of his genital warts and that they were treated with laser therapy and cryotherapy.  It was also noted that approximately 2 months prior to the VA examination, the Veteran had been treated with topical medication by a private health care provider.  There was no history of lethargy, weakness, anorexia or weight change and no history of frequency, nocturia, dysuria, incontinence, or impotence.  The examiner also reported that the Veteran had not experienced recurrent urinary tract infections; renal, colic, or bladder stones, nephritis; or malignancies.  The examiner stated that the Veteran's genital warts had not had any effect on his daily activities, including his occupation.

On examination, the penis was numb to inspection/palpation.  There were warty lesions on the ventral and dorsal aspects of the penis, as well as some healed lesions in the same area.  The testes, epididymis, and spermatic cord were within normal limits, and the examiner found no specific residuals or genitourinary disease.  A urinalysis was also negative.  Following the examination, the diagnosis was genital warts which were still at the time of the examination.

From February to October 2006, the Veteran was treated at the Family Doctors.  In February 2006, he reported that his right 5th finger was painful and stiff.  On examination, there was no redness or swelling, and the Veteran demonstrated a full range of motion of the finger.  During treatment for other disorders from May to October 2006, examinations revealed no acutely inflamed or swollen joints, edema, or obvious joint deformity.  

In December 2006, during a clinical intake screening by VA, the Veteran reported a one year history of swelling in the 4th and 5th digits of his right hand and intermittent difficulty grasping objects.  On examination of the right hand, the Veteran demonstrated numbness of the hypoeminence.  There was no synovitis, edema, or erythema of the hand, and he was able move his fingers.  The diagnosis was a questionable trigger finger.  Ice and medication were prescribed.

In January 2007, the Veteran was examined by VA, in part, to determine the extent of impairment due to his right little finger disorder.  It was noted that he was right handed.  He stated that after usage, such as after using a hammer and saw, his right little finger was stiff.  He also stated that it was getting progressively worse that he experienced an overall decrease in right hand strength and dexterity.  The examiner reported no history of hospitalization or flare-ups of joint symptoms associated with the Veteran's right little finger.

On examination, the examiner noted no amputation of a digit or part of a digit or ankylossis of one or more digits.  There was a mild rotation deformity of the Veteran's right little finger at the proximal interphalangeal joint.  There was no gap between the thumb pad and tips of the fingers on attempted opposition of the thumb to the fingers and no gap between the finger and the proximal transverse crease of the hand on maximum flexion of the finger.  The Veteran was able to flex the following joints as indicated:  metacarpal phalangeal joint of the right little finger from 0 to 70 degrees, proximal interphalangeal joint from 0 to 110 degrees, and the distal interphalangeal joint from 0 to 60 degrees.  All of those ranges of motion were accomplished without pain on active or passive motion or repetitive use, and there was no additional loss of motion on repetitive use.  There was a slight eversion deformity of the right little finger at the proximal interphalangeal joint.  X-rays revealed an old, healed fracture deformity of the right fifth metacarpal.  The examiner stated that there were no significant affects on the Veteran's usual occupation or daily activities.

From June to October 2007, the Veteran was treated at the Orthopedic Center for Sports Medicine and Reconstructive Surgery for a 6 month history of persistent pain and weakness of the right little finger, as well as decreased grip strength.  He stated that he did yard work and that his symptoms became worse with usage.  On examination, there was retraction of the right little finger, and the Veteran was unable to make a complete fist.  There was a callous at the proximal phalanx of the right little finger.  There was also swelling of the proximal and distal interphalangeal joints of the right little finger, tenderness to palpation of the finger, and a loss of 10 to 15 degrees of flexion of the finger.  His coordination, sensation, and strength were found to be normal.  X-rays revealed degenerative joint disease of the proximal and distal interphalangeal joints of the right little finger.  The Veteran was prescribed nonsteroidal anti-inflammatory medication and referred for a surgical consultation.

During a January 2010 VA urologic examination, it was noted that the Veteran contracted congenital warts in Vietnam and that they went away for a time.  It was also noted that they went away for a while but returned in the mid-1990's.  His treatment had included laser therapy and the course of his genital warts, has reportedly, been stable since its onset.  The examiner noted that the Veteran was receiving no current treatment for genital warts.  

The medical history included no history of trauma to the genitourinary system, no history of neoplasm, no general systemic symptoms due to genitourinary disease, no urinary symptoms or leakage, no obstructed voiding, urinary tract stones, renal dysfunction or failure, acute nephritis, hydronephrosis, or cardiovascular symptoms.  The Veteran did have erectile dysfunction associated with a psychological condition.

On examination, there was no abdominal or flank tenderness.  The bladder, anus and rectal walls, urethra, perianal sensation, and bulbocavernous reflex were all normal, as were the testicles, prostate, epididymis/spermatic cord/scrotum, seminal vesicles, and cremasteric reflex.  There was no evidence of condyloma, and a urinalysis was clear.  Following the examination, the diagnosis was a history of recurrent condyloma of the penis, successfully treated in 1995 with circumcision and laser therapy.  There was no evidence of recurrent condyloma.

In January 2010, the Veteran was examined by VA to determine the extent of impairment due to his service-connected residuals of a fractured right little finger.  It was noted that the Veteran had experienced intermittent symptoms with remissions and that his only current treatment consisted of Tylenol.  The Veteran reported a decrease in right hand strength and dexterity, as well as flare-ups of his symptoms.  

On examination, the examiner found that the Veteran had limitation of motion of the right little finger, manifested by 0 to 70 degrees of motion.  There was no additional limitation on repeated motion.  There was no objective evidence of pain on active range of motion or on repeated motion.  There was a 15 degree angulation deformity at the metacarpophalangeal joint of the right little finger.  There was no evidence of amputation of a digit or part of a digit or ankylosis of one or more digits.  There was no decreased strength for pushing, pulling, or twisting and no decreased dexterity for twisting, probing, writing, or touching.  

On further examination, it was noted that the Veteran had been retired since 2003.  The examiner stated that the effect on his usual occupation was significant with decreased manual dexterity and problems with lifting, carrying, pain, and disfigurement.  The examiner also stated that the Veteran's usual daily activities were affected with a mild affect on exercise, sports, and recreation.  The examiner found to no impairment with the Veteran's ability to perform chores, shop, travel, feed himself, bathe, dress, groom himself, or attend to the wants of nature.  

In January and April 2010, the Veteran also underwent a VA dermatologic examination and an examination of his scars.  It was noted that he had a history of genital warts which had resolved.  It was also noted that he had not had any treatment for skin disease during the previous 12 months.  The Veteran stated, and the examination showed no evidence of scars or scarring a no recurrence of his genital warts since they had been eradicated.  




The Applicable Law and Regulations

The Veteran seeks entitlement to increased ratings for his service-connected residuals of a fractured right little finger and genital warts.  

Disability evaluations are determined by comparing the manifestations of a particular disability with the criteria set forth in the Diagnostic Codes of the Schedule for Rating Disabilities.  38 U.S.C.A. § 1155, 38 C.F.R. Part 4.  The percentage ratings represent, as far as can practicably be determined, the average impairment in earning capacity (in civilian occupations) resulting from service-connected disability.  38 C.F.R. § 4.1. 

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7. 

In order to evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of the Veteran's condition.  Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).  When, as in this case, service connection is granted and an initial rating award is at issue, separate ratings can be assigned for separate periods from the time service connection became effective.  Fenderson v. West, 12 Vet. App. 119 (1999).  That is, a veteran may experience multiple distinct degrees of disability that might result in different levels of compensation from the time service connection is granted until a final decision is made.  Therefore, the following analysis is undertaken with consideration of the possibility that different ratings may be warranted for different time periods.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).  

In the appealed rating decisions of March 2004 and March 2007, the RO granted service connection for genital warts and the residuals of a fractured right little finger.  The RO assigned noncompensable evaluations, effective October 9, 2003 and February 24, 2007, respectively.  In view of those effective dates, the Board has considered all relevant subsequent medical records in this decision.

Analysis

The Right Little Finger

The Veteran contends that the initial noncompensable rating does not adequately reflect the level of impairment caused by that disorder.  He states that his right little finger causes him a great deal of pain and limitation of motion and that he has difficulty grasping items with his right hand.  He suggests that the pain is so severe that it interferes with his sleep.  He notes that he had a surgical consultation but declined to proceed, because the surgery might not be effective and might actually make his right little finger problems worse.  In light of these symptoms, the Veteran maintains that a compensable evaluation is warranted for his service-connected residuals of a fractured right little finger.  However, after carefully considering the claim in light of the record and the applicable law, the Board is of the opinion that the preponderance of the evidence is against that claim.  Accordingly, the appeal will be denied.  

Limitation of motion of the little finger is rated in accordance with 38 C.F.R. § 4.71a, Diagnostic Code 5230.  Under that code, a noncompensable rating is warranted for any limitation of motion of the little finger.  Even ankylosis of the little finger, whether favorable or unfavorable, warrants no more than noncompensable evaluation.  38 C.F.R. § 4.71a, Diagnostic Code 5227.  Schedular compensable evaluations are not warranted for the little finger, alone, unless there has been amputation of the little finger.  

Potentially, applicable in rating the Veteran's residuals of a fractured right little finger is 38 C.F.R. § 4.71a, Diagnostic Code 5010, the Diagnostic Code applicable to rating traumatic arthritis.  Arthritis due to trauma, substantiated by X-ray findings, is rated as degenerative arthritis.  38 C.F.R. § 4.71a, Diagnostic Code 5010.  Degenerative arthritis, established by X-ray findings, is rated on the basis of limitation of motion under the appropriate Diagnostic Codes for the specific joint or joints involved.  38 C.F.R. § 4.71a, Diagnostic Code 5003.  As noted above, that Diagnostic Code is 5230.  

When, however, the limitation of motion of the specific joint or joints involved is noncompensable under the appropriate Diagnostic Code, a rating of 10 percent is for application for each such major joint or group of minor joints affected by limitation of motion, to be combined, not added under Diagnostic Code 5003.  Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion.  In the absence of limitation of motion, rated as follows:

A 20 percent rating is warranted when there is X-ray evidence of involvement of two or more major joints or two or more minor joint groups, with occasional incapacitating exacerbations.

A 10 percent rating is warranted when there is X-ray evidence of involvement of two or more major joints or two or more minor joint groups.  

Note 1:  The 20 percent and 10 percent ratings based on X-ray findings will not be combined with ratings based on limitation of motion.  

Note 2:  The 20 percent and 10 percent ratings based on X-ray findings will not be utilized in rating conditions listed under diagnostic codes 5013 to 5024, inclusive.

For the purpose of rating disability from arthritis, the shoulder, elbow, wrist, hip, knee, and ankle are considered major joints; multiple involvements of the interphalangeal, metacarpal and carpal joints of the upper extremities, the interphalangeal, metatarsal and tarsal joints of the lower extremities, the cervical vertebrae, the dorsal vertebrae, and the lumbar vertebrae, are considered groups of minor joints, ratable on a parity with major joints. The lumbosacral articulation and both sacroiliac joints are considered to be a group of minor joints, ratable on disturbance of lumbar spine functions.  38 C.F.R. § 4.45 (f).

In determining the adequacy of assigned disability ratings, consideration is given to factors affecting functional loss.  DeLuca v. Brown, 8 Vet. App. 202 (1995).  Such factors include a lack of normal endurance and functional loss due to pain and pain on use, specifically limitation of motion due to pain on use including that experienced during flare ups.  38 C.F.R. § 4.40.  Consideration is also given to weakened movement, excess fatigability, and incoordination, as well as the effects of the disability on the Veteran's ordinary activity.  38 C.F.R. § 4.10, 4.45. 

A review of the record discloses that since service connection became effective, the Veteran's right little finger disorder has consisted, primarily of arthritis affecting one group of minor joints, the proximal and distal interphalangeal joints.  The primary manifestations have been complaints of pain, complaints of intermittent difficulty grasping objects, and a mild rotation deformity of the right little finger.  However, the preponderance of the evidence is negative for additional pain or limitation of motion with repeated use, fatigability, incoordination, or flare-ups.  The preponderance of the evidence is also negative for associated swelling, heat, discoloration, or crepitus.  

Although the Veteran states that pain limits his right little finger function, the preponderance of the evidence shows that it has no more than a mild impact on his ability to perform his daily activities.  Indeed, despite the fact that he does yard work, there is no evidence that he has limited use of the hand as demonstrated by weakness, atrophy, or lack of calluses.  38 C.F.R. § 4.40.  Moreover, he has not been prescribed a brace or other support to assist him with the function of his right hand in general or his right little finger in particular.  Finally, the Board notes that from July through November 2009, the Veteran was treated by the VA Pain Management Service.  During his initial screening, he reported that primary pain location was his back.  He made no mention of the pain reportedly affecting his right little finger at that time or during any of his ensuing appointments.  If the Veteran was having a great deal of pain in his right little finger, it is reasonable to expect that he would have referred to it sometime during his 5 months of treatment by the VA Pain Management Service.  That he did not do so militates against his claim.  

In light of the foregoing, the Board finds that the pain and other manifestations affecting his right little finger disorder meets or more nearly approximate the criteria for a noncompensable evaluation under the applicable and potentially applicable Diagnostic Codes.  Therefore, an initial compensable evaluation is not warranted, and the appeal is denied.

The Genital Warts

The Veteran contends that the initial noncompensable rating for his genital warts does not adequately reflect the level of impairment caused by that disorder.  He states that it impairs his relationship with his wife; and therefore, he maintains that an increased rating is warranted.  However, after carefully considering the claim in light of the record and the applicable law, the Board is of the opinion that the preponderance of the evidence is against that claim.  Accordingly, the appeal will be denied.  

There is no diagnostic code specifically applicable to rating genital warts.  Therefore, it is rated by analogy to a closely related disease or injury in which not only the functions affected, but the anatomical localization and symptomatology are closely analogous.  38 C.F.R. § 4.20.  In this case, the Veteran's genital warts are rated as infections of the skin not listed elsewhere, including bacterial, fungal, viral, treponemal, and parasitic diseases.  38 C.F.R. § 4.118, Diagnostic Code 7820.  They are rated as scars, other than those involving the head (Diagnostic Codes 7801, 7802, 7803, 7804, and 7805), or dermatitis (Diagnostic Code 7806) depending upon the predominant disability.  

At the outset of the Veteran's claim, scars (other than burn scars or disfiguring scars of the head, face, or neck) that were deep or that caused limited motion warranted a  10 percent rating if the area or areas affected by the scar exceeded 6 square inches (39 sq. cm.).  A 20 percent rating was warranted if the area or areas exceeded 12 square inches (77 sq. cm).  Scars in widely separated areas, as on two or more extremities or on anterior and posterior surfaces of extremities or trunk, were to be separately rated and combined in accordance with 38 C.F.R. § 4.25.  38 C.F.R. § 4.118, Diagnostic Code 7801, Note (1).  A deep scar was one associated with underlying soft tissue damage.  38 C.F.R. § 4.118, Diagnostic Code 7801, Note (2).  

A 10 percent rating was also warranted for scars (other than those on the head, face, or neck) that were superficial and that did not cause limited motion, provided that they covered an area or areas of 144 square inches (929 sq. cm.) or greater.  38 C.F.R. § 4.118, Diagnostic Code 7802.  A superficial scar was one not associated with underlying soft tissue damage.  38 C.F.R. § 4.118, Diagnostic Codes 7802, 7803, Note (2), and Diagnostic Code 7804, Note 1.  

A 10 percent rating was also warranted for scars which were superficial and unstable.  38 C.F.R. § 4.118, Diagnostic Code 7803.  An unstable scar was one where, for any reason, there was frequent loss of covering of skin over the scar.  38 C.F.R. § 4.118, Diagnostic Code 7803, Note (1).  

A 10 percent rating was also warranted for a superficial scar which was painful on examination.  38 C.F.R. § 4.118, Diagnostic Code 7804.  A 10-percent evaluation was to be assigned for a scar on the tip of a finger or toe even though amputation of the part would not have warranted a compensable evaluation.  (See 38 C.F.R. § 4.68.).  38 C.F.R. § 4.118, Diagnostic Code 7804, Note (1).  

Other scars were rated based on the limitation of function of the affected part.  38 C.F.R. § 4.118, Diagnostic Code 7805. 

In 2008, VA revised its regulations for rating skin disorders, specifically scars.  Schedule for Rating Disabilities; Evaluation of Scars, 73 Fed. Reg. 54708 (2008) (codified as revised at 38 C.F.R. § 4.118, Diagnostic Codes 7801 - 7805 (2010)).  Those revisions were applicable only to claims for benefits received by VA on or after October 23, 2008.  However, under the revised criteria, a veteran who VA rated under Diagnostic Codes 7800, 7801, 7802, 7803, 7804, or 7805 before October 23, 2008, could request review under the revisions to those codes, irrespective of whether the Veteran's disability has increased since the last review.  38 C.F.R. § 4.118. 

In this case, the Veteran's claim of entitlement to an initial compensable rating for genital warts was received prior to October 23, 2008, and he has not requested review under the revisions which became effective that date.  Therefore, his genital warts will be rated under the rating criteria for scars effective prior to October 23, 2008.  

Under 38 C.F.R. § 4.118, Diagnostic Code 7806, a noncompensable rating was warranted for dermatitis or eczema, when less than 5 percent of the entire body or less than 50 percent of exposed areas was affected, and; no more than topical therapy was required during the previous 12-month period.  A 10 percent rating was warranted when at least 5 percent, but less than 20 percent, of the entire body, or at least 5 percent, but less than 20 percent, of exposed areas was affected, or; intermittent systemic therapy such as corticosteroids or other immunosuppressive drugs required for a total duration of less than six weeks during the previous 12-month period.  

Since service connection became effective October 9, 2003, the Veteran's genital warts have been manifested primarily by papules on his penis which have been superficial in nature.  There is no competent evidence of record that they cover an area or areas of less than 144 square inches (929 sq. cm.), or that they constitute at least 5 percent of the entire body.  Moreover, there is no competent evidence that they have required more than topical therapy during the previous 12-month period.  In addition, there is no evidence that the lesions are unstable or painful on examination or that they limit function of any affected part.  In this regard, his genital warts are not productive of any genitourinary disease; and during his VA examinations in December 2003 and January and April 2010, they were described as stable or resolved.  Such findings meet or more nearly approximate the scheudular criteria for a noncompensable evaluation, whether rated as eczema or as a scar.  Therefore, the current noncompensable rating is confirmed and continued, and the appeal is denied.




Extraschedular Considerations

In arriving at the foregoing decisions, the Board has considered the possibility of referring this case to the Director of the VA Compensation and Pension Service for possible approval of an extraschedular rating for the Veteran's service-connected residuals of a fractured right little finger and genital warts.  Ordinarily, the VA Schedule will apply unless there are exceptional or unusual factors which would render application of the schedule impractical.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993).  An extraschedular disability rating is warranted upon a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that would render impractical the application of the regular schedular standards.  38 C.F.R. § 3.321(b)(1), Fanning v. Brown, 4 Vet. App. 225, 229 (1993).

There is a three-step inquiry for determining whether a claimant is entitled to an extraschedular rating.  Thun v. Peake, 22 Vet. App. 111, 115 (2008).  First, the Board must determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Second, if the schedular evaluation is found to be inadequate, the Board must determine whether the Veteran's disability picture exhibits other related factors, such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a claimant's disability picture with such related factors as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the VA Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the claimant's disability picture requires the assignment of an extraschedular rating.

In this case, neither the Veteran nor his representative have identified, and the Board has not found, any factors which may be considered to be exceptional or unusual with respect to the service-connected residuals of a fractured right little finger or genital warts.  In this regard, the record does not show that the Veteran has required frequent hospitalizations for either of those disorders.  There is no unusual clinical picture presented, nor is there any other factor which takes the disability outside the usual rating criteria.  In short, the evidence does not support the proposition that the Veteran's service-connected residuals of a fractured right little finger and/or genital warts present such an exceptional or unusual disability picture as to render impractical the application of the regular schedular standards.  Accordingly, further action is not warranted under 38 C.F.R. § 3.321 (b)(1).


ORDER

Entitlement to an initial compensable rating for the service-connected residuals of a fractured right little finger is denied.  

Entitlement to an initial compensable rating for the service-connected genital warts is denied.  



____________________________________________
LANA K. JENG
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


